
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.27


FAIRPOINT COMMUNICATIONS, INC.
Amended and Restated 2000 Employee Stock Incentive Plan


1.     Purposes.

        The purpose of the Plan (as such term and any other capitalized term
used herein without definition are defined in Section 2) is to foster and
promote the long-term financial success of the Company and Subsidiaries and
materially increase shareholder value by (a) motivating superior performance by
Participants in the Plan, (b) encouraging and providing for the acquisition of
an ownership interest in the Company by Employees and (c) enabling the Company
and Subsidiaries to attract and retain the services of an outstanding management
team upon whose judgment, interest and special effort the successful conduct of
its and their operations is largely dependent.

2.     Definitional Matters.

        (a)   Certain Definitions.    Capitalized terms used herein without
definition shall have the respective meanings set forth below:

        Act means the Securities Exchange Act of 1934, as amended.

        Board means the Board of Directors of the Company.

        Cause:    (i) the refusal or neglect of the Participant to perform
substantially his or her lawful employment-related duties, following written
notice from the Company describing in reasonable detail such refusal or neglect
and an opportunity for 30 days to cure the condition which is the subject of
such notice, (ii) the Participant's personal dishonesty, willful misconduct or
breach of fiduciary duty, (iii) the Participant's conviction of or entering a
plea of guilty or nolo contendere to a crime constituting a felony or his or her
willful violation of any law, rule, or regulation (other than a traffic
violation or similar offense or violation which in no way adversely affects the
Company or its reputation or the ability of the Participant to perform his or
her employment-related duties or to represent the Company) or (iv) the breach by
the Participant of any written covenant or agreement with the Company or any of
its subsidiaries not to disclose any material information pertaining to the
Company or such subsidiary or not to compete or interfere with the Company or
such subsidiary; provided that, with respect to any Participant who is party to
an employment agreement with the Company, "Cause" shall have the meaning
specified in such Participant's employment agreement (but not any severance
agreement) or, in the case of any such Participant who is not party to an
employment agreement but is a party to the Stockholders' Agreement, "Cause"
shall have the meaning specified in the Stockholders' Agreement.

        Change in Control means the occurrence of any of the following events:

        (1)   the members of the Board at the beginning of any consecutive
twenty-four calendar month period (the "Incumbent Directors") cease for any
reason to constitute at least a majority of the members of the Board; provided
that any director whose election, or nomination for election, by the Company's
stockholders was approved by a vote of at least a majority of the members of the
Board then still in office who were members of the Board at the beginning of
such twenty-four calendar month period other than as a result of a proxy
contest, or any agreement arising out of an actual or threatened proxy contest,
shall be treated as an Incumbent Director; or

        (2)   any "person," including a "group" (as such terms are used in
Sections 13(d) and 14(d)(2) of the Act), but excluding Kelso, THL, the Company,
any Subsidiary or any employee benefit plan of the Company or any Subsidiary, is
or becomes the "beneficial owner" (as defined in Rule 13(d)(3) under the Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company's then outstanding securities; or

--------------------------------------------------------------------------------




        (3)   the stockholders of the Company approve a definitive agreement (A)
for the merger or other business combination of the Company with, or into,
another corporation, a majority of the directors of which were not directors of
the Company immediately prior to the merger and in which the stockholders of the
Company immediately prior to the effective date of such merger own a percentage
of the voting power that is less than one-half of the percentage of the voting
power they owned in the Company immediately prior to such transaction, or (B)
for the sale or other disposition of all or substantially all of the assets of
the Company; provided, in each case, that such transaction shall have been
consummated; or

        (4)   the purchase of 20% or more of Common Stock pursuant to any tender
or exchange offer made by any "person," including a "group" (as such terms are
used in Sections 13(d) and 14(d)(2) of the Act) other than Kelso, THL, the
Company, any Subsidiary or an employee benefit plan of the Company or any
Subsidiary.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
in the event the Company files for bankruptcy, liquidation or reorganization
under the United States Bankruptcy Code.

        Change in Control Price means the highest price per share of Common
Stock offered in conjunction with any transaction resulting in a Change in
Control (as determined in good faith by the Committee if any part of the offered
price is payable other than in cash), or, in the case of a Change in Control
occurring solely by reason of a change in the composition of the Board, the
highest Fair Market Value of the Common Stock on any of the 30 trading days
immediately preceding the date on which a Change in Control occurs.

        Code means the Internal Revenue Code of 1986, as amended.

        Committee means the Compensation Committee of the Board or such other
committee as the Board may from time to time designate to administer the Plan
(or, in the absence of any such designation, the Board); provided that,
following the Public Offering, any such committee shall consist of two or more
members, each of whom shall be a "Non-Employee Director" within the meaning of
Rule 16b-3, as promulgated under the Act, and an "outside director" within the
meaning of Section 162(m) of the Code.

        Common Stock means the Class A common stock of the Company, par value
$0.01 per share.

        Company means FairPoint Communications, Inc. a Delaware corporation, and
any successor thereto.

        Disability:    the termination of the employment of any Participant by
the Company or any of its subsidiaries shall be deemed to be by reason of a
"Disability" if, as a result of such Participant's incapacity due to reasonably
documented physical or mental illness, such Participant shall have been unable
for more than six months within any 12-month period to perform his or her duties
with the Company or such subsidiary on a full-time basis and within 90 days
after written notice of termination has been given to such Participant such
Participant shall not have returned to the full time performance of his or her
duties. The date of termination in the case of a termination for "Disability"
shall be deemed to be the last day of the aforementioned 90-day period.
Notwithstanding the foregoing, with respect to any Participant who is a party to
an employment agreement (but not any severance agreement) with the Company,
"Disability" shall have the meaning, if any, specified in such Participant's
employment agreement.

        Employee means any full-time employee of the Company or any Subsidiary.

        Executive Officer means any Employee that is subject to Section 16(b) of
the Exchange Act with respect to equity securities of the Company.

2

--------------------------------------------------------------------------------




        Fair Market Value means (i) if no Public Offering has occurred, the fair
market value of a share of Common Stock as determined in accordance with
Sections 3.4 and 3.5 of the Stockholders' Agreement; provided that for the
purpose of such determination all outstanding Options hereunder shall be deemed
to be outstanding shares of Common Stock; or, following a Public Offering, the
average of the closing sales prices for a share of Common Stock as reported on a
national securities exchange for each of the ten business days preceding the
date of determination or the average of the last transaction prices for a share
of Common Stock as reported on a nationally recognized system of price quotation
for each of the ten business days preceding the date of determination. In the
event that there are no Common Stock transactions reported on such exchange or
system on such date, Fair Market Value shall mean the closing price on the
immediately preceding date on which Common Stock transactions were so reported.

        Incentive Award means an award of Options under Section 5 of the Plan
and/or an award of Restricted Stock Units under Section 6 of the Plan.

        Kelso means, collectively, Kelso Investment Associates V, L.P. and Kelso
Equity Partners V, L.P.

        Option means the right to purchase Common Stock pursuant to the terms of
the Plan at a stated price for a specified period of time. For purposes of the
Plan, an Option may be either (i) an "Incentive Stock Option" (ISO) within the
meaning of Section 422 of the Code or (ii) a "Nonstatutory Stock Option" (NSO).
Unless the Committee shall otherwise specify at the time of grant, any Option
granted hereunder shall be a Nonstatutory Stock Option.

        Participant means any Employee designated by the Committee to receive an
Incentive Award under the Plan.

        Plan means this FairPoint Communications, Inc. 2000 Employee Stock
Incentive Plan, as set forth herein and as the same may be amended from time to
time in accordance with its terms.

        Prior Plan means the Amended and Restated Stock Option Plan of the
Company, adopted by the Company pursuant to the Board's resolutions dated
August 20, 1998, as in effect on the date of adoption of this Plan.

        Public Offering means the Company's offering of common stock to the
general public through a registration statement filed with the Securities and
Exchange Commission that covers (together with prior effective registrations)
(i) not less than 50% of the then outstanding shares of common stock of the
Company on a fully diluted basis and treating all outstanding Options hereunder
as outstanding shares of Common Stock or (ii) shares of Common Stock of the
Company that will be traded on any of the New York Stock Exchange, the American
Stock Exchange or the National Association of Securities Dealers Automated
Quotation System after the close of any such general public offering.

        Restricted Period means the period during which Restricted Stock Units
are subject to forfeiture.

        Restricted Stock Unit means the right to receive a share of Common Stock
in accordance with the terms and conditions of Section 6 hereof that is
forfeitable by the Participant until the achievement of a specified period of
future service or otherwise as determined by the Committee or in accordance with
the terms of the Plan.

        Retirement means termination of a Participant's employment on or after
the date the Participant attains age 65.

3

--------------------------------------------------------------------------------




        Stockholders' Agreement means the Stockholders' Agreement, dated as of
January 20, 2000, among the Company and holders of the Common Stock, as amended
and in effect from time to time.

        Subsidiary means any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the voting power of all classes of
stock entitled to vote and any other business organization, regardless of form,
in which the Company possesses directly or indirectly 50% or more of the total
combined equity interests.

        THL means Thomas H. Lee Equity Fund IV, L.P. and the parties listed on
Schedule A to Stockholders' Agreement.

        (b)   Gender and Number.    Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

3.     Powers of The Committee

        The Committee shall be responsible for the administration of the Plan,
including, without limitation, determining which Employees receive Incentive
Awards, what kind of Incentive Awards are granted under the Plan and for what
number of shares, and the other terms and conditions of each such Incentive
Award. The Committee may establish different terms and conditions for different
types of Incentive Awards, for different Participants receiving the same type of
Incentive Award and for the same Participant for each Incentive Award such
Participant may receive, whether or not granted at different times. The
Committee shall have the responsibility of construing and interpreting the Plan
and of establishing and amending such rules and regulations as it may deem
necessary or desirable for the proper administration of the Plan. Any decision
or action made or taken or to be taken by the Committee in connection with the
construction, administration, interpretation and effect of the Plan and of the
Committee's rules and regulations, shall, to the maximum extent permitted by
applicable law, be within the Committee's absolute discretion (except as
otherwise specifically provided herein) and shall for all purposes be final,
conclusive and binding upon the Company, all Participants and any person
claiming under or through any Participant, and shall be given deference in any
proceeding with respect to, or arising out of, the Plan. The Committee may
consult with legal counsel, who may be counsel to the Company, and shall not
incur any liability for any action taken in good faith in reliance upon the
advice of counsel.

4.     Common Stock Subject to Plan

        (a)   Number.    Subject to the provisions of Section 4(b) and (c), the
number of shares of Common Stock subject to Incentive Awards under the Plan may
not exceed a sum of 10,019,200 shares of Common Stock plus the number of shares
of Common Stock available for grant under the Prior Plan on the date this Plan
is adopted and the shares (if any) which, after the effective date of the Plan,
become available for Incentive Awards under this Plan in accordance with
Section 4(b) below. The maximum number of shares of Common Stock subject to
Incentive Awards granted to any single Participant in any calendar year is
1,500,000 shares of Common Stock. Without limiting the generality of the
foregoing, whenever shares are received by the Company in connection with the
exercise of any Option granted under the Plan, only the net number of shares
actually issued shall be counted against the foregoing limit. The shares to be
delivered under the Plan may consist, in whole or in part, of treasury Common
Stock or authorized but unissued Common Stock not reserved for any other
purpose.

        (b)   Cancelled, Terminated, or Forfeited Incentive Awards.    Any
shares of Common Stock subject to any Incentive Award granted hereunder or under
the Prior Plan which for any reason is cancelled or forfeited, terminated or
otherwise settled without the lapse of restriction or the issuance of any Common
Stock shall be available for further purchase or grant under the Plan.

4

--------------------------------------------------------------------------------


        (c)   Adjustment in Capitalization.    In the event of any Common Stock
dividend or Common Stock split, recapitalization (including, without limitation,
the payment of an extraordinary cash dividend), merger, consolidation,
combination, spin-off, distribution of assets to stockholders, exchange of
shares, or other similar corporate change or other similar event that affects
the Common Stock such that an adjustment is required to preserve, or to prevent
enlargement of, the benefits or potential benefits made available under this
Plan, the Committee shall, in such manner as the Committee shall deem equitable,
adjust any or all of (i) the number and kind of shares of capital stock which
thereafter may be offered and sold under the Plan (including, without
limitation, adjusting the limits on the number and types of Incentive Awards
that may be made under the Plan), (ii) the number and kinds of shares of capital
stock subject to outstanding Incentive Awards and (iii) the exercise price with
respect to any Options. Additionally, the Committee may make provisions for a
cash payment to a Participant or a person who has an outstanding Incentive Award
in lieu of, or as a part of, such adjustment. However, the number of shares of
capital stock subject to any Incentive Award shall always be a whole number.

5.     Stock Options

        (a)   Grant of Options.    Options may be granted to Participants at
such time or times as shall be determined by the Committee. Options granted
under the Plan may be of two types: (i) Incentive Stock Options and
(ii) Nonstatutory Stock Options, provided that no Incentive Stock Option shall
be granted to any Employee who is not eligible to receive such an Option under
Section 422 of the Code and the regulations thereunder. The Committee shall have
complete discretion in determining the number of Options, if any, to be granted
to a Participant. Without limiting the foregoing, the Committee may grant
Options containing provisions for the issuance to the Participant, upon exercise
of such Option and payment of the exercise price therefore with previously owned
shares of Common Stock, of an additional Option for the number of shares so
delivered. Each Option shall be evidenced by an option agreement that shall
specify the type of Option granted, the exercise price, the duration of the
Option, the number of shares of Common Stock to which the option pertains, and
such other terms and conditions not inconsistent with the Plan as the Committee
shall determine.

        (b)   Option Price.    Unless otherwise determined by the Committee at
the time of grant, Options granted pursuant to the Plan shall have an exercise
price which is not less than the Fair Market Value of a share of Common Stock on
the date the Option is granted.

        (c)   Exercise of Options.    Subject to Section 9(e), Options awarded
under the Plan shall be exercisable at such times, and shall be subject to such
restrictions and conditions, including the performance of a minimum period of
service or the satisfaction of performance goals, as the Committee may impose,
either at or after the time of grant of such Options; provided that no Option
shall be exercisable on or after the tenth anniversary of the date on which it
is granted.

        (d)   Payment.    The Committee shall establish procedures governing the
exercise of Options which shall require that (x) as a condition to the issuance
of any shares of Common Stock upon the exercise of the Options prior to a Public
Offering, the Participant become a party to the Stockholders' Agreement with
respect to such shares and (y) written notice of exercise be given to the
Company. No shares shall be delivered pursuant to any exercise of an Option
unless arrangements satisfactory to the Committee have been made to ensure full
payment of the option price. Without limiting the generality of the foregoing,
the Committee may provide, on such terms and conditions as the Committee deems
appropriate, that payment of the option price may be made (i) in cash or its
equivalent, (ii) at any time following a Public Offering by exchanging shares of
Common Stock (which are not subject to any pledge or other security interest or
encumbrance) owned by the optionholder for at least six months (or such longer
period as is required by applicable accounting standards to avoid a charge to
earnings) having an aggregate Fair Market Value on the date of exercise equal to
such aggregate Option exercise price or in a combination of cash and such
unencumbered shares of Common Stock, (iii) at any time following a Public
Offering, through an arrangement with a broker approved by the Company whereby

5

--------------------------------------------------------------------------------


payment of the exercise price is accomplished with the proceeds of the sale of
Stock or (iv) by any combination of the foregoing, provided that the combined
value of all cash and cash equivalents paid and the Fair Market Value of any
Common Stock so tendered to the Company, valued as of the date of such tender,
is at least equal to such option price.

        (e)   Termination of Employment.    Unless otherwise determined by the
Committee at the time of grant, upon termination of a Participant's employment
for any reason, any Options which have not become exercisable in accordance with
the terms thereof shall be cancelled upon such termination of employment.

        (f)    Termination of Employment Due to Death, Disability or
Retirement.    Unless otherwise determined by the Committee at the time of
grant, in the event a Participant's employment terminates by reason of death,
Disability or Retirement, any Options granted to such Participant which are
exercisable at the date of his or her death, Disability or Retirement may be
exercised at any time prior to the earlier of the expiration of the term of the
Options and the first anniversary of the Participant's termination of employment
(or such other period as the Committee shall determine at the time of grant).

        (g)   Termination of Employment for Any Other Reason.    Unless
otherwise determined by the Committee at or after the time of grant, in the
event the employment of the Participant shall terminate for any reason other
than those specified in Section 5(f), any Options granted to such Participant
which are exercisable at the date of the Participant's termination of employment
may be exercised at any time prior to the earlier of the expiration of the term
of the Options and the sixtieth day following the Participant's termination of
employment; provided that, if a Participant's employment is terminated for
Cause, all Options granted to such Participant which are then outstanding shall
be immediately forfeited (whether or not then exercisable).

        (h)   Incentive Stock Options.    Notwithstanding anything in the Plan
to the contrary, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code.

        (i)    Buyout.    The Committee may at any time offer to buy out an
Option previously granted for a payment in cash, based on such terms and
conditions as the Committee shall establish and communicate to the optionholder
at the time that such offer is made. In addition, prior to a Public Offering,
unless otherwise provided in the applicable Option Agreement evidencing the
Option, upon any termination of a Participant's employment with the Company, the
Company may repurchase all or any portion of the vested Options then held by
such Participant as of the date of such termination for a cash payment equal to
the excess, if any, of (i) the Fair Market Value of the shares of Common Stock
subject to such Option (or to the portion thereof so purchased), over (ii) the
aggregate Option exercise price for such shares and on such other terms and
conditions as the Committee shall establish at the date of grant.

6.     Restricted Stock Units

        (a)   Grants of Restricted Stock Units.    Grants of Restricted Stock
Units may be awarded to Participants at such time or times as shall be
determined by the Committee. The Committee shall determine the number of
Restricted Stock Units, if any, to be granted to a Participant, and the
applicable Restricted Period. Each award of Restricted Stock Units shall be made
pursuant to a Restricted Stock Unit agreement that shall include, among other
things, provisions providing (i) for appropriate restrictions on the transfer of
any Restricted Stock Units, including restrictions on transfer of such
Restricted Stock Units during the period specified therein prior to and
following a Public Offering, and (ii) for such other terms and provisions not
inconsistent with the Plan as are determined by the Committee.

6

--------------------------------------------------------------------------------

        (b)   Restrictions on Transferability.    Except as provided in
Section 9(a) or in the Restricted Stock Unit agreement, no Restricted Stock Unit
may be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated until the lapse of the Restricted Period. Thereafter, any shares of
Common Stock issued in respect of Restricted Stock Units may only be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with all applicable securities laws, the Stockholders' Agreement and
any other agreement to which the issued shares are subject.

        (c)   Termination of Employment Due to Death, Disability, or
Retirement.    Unless otherwise determined by the Committee at the time of
grant, upon termination of a Participant's employment by reason of death,
Disability or Retirement, the Restricted Period applicable to any Restricted
Stock Units shall immediately lapse and all such Restricted Stock Units of the
Participant shall immediately vest.

        (d)   Termination of Employment for Any Other Reason.    Unless
otherwise determined by the Committee at the time of grant, upon termination of
a Participant's employment for any reason other than those specified in
Section 6(c) prior to the expiration of the Restricted Period applicable to any
Restricted Stock Units, any such Restricted Stock Units then remaining subject
to restrictions shall be forfeited and cancelled upon such termination of
employment.

        (e)   Buyout.    The Committee may at any time offer to buy out a
Restricted Stock Unit previously granted for a payment in cash, based on such
terms and conditions as the Committee shall establish and communicate to the
Participant at the time that such offer is made.

7.     Change in Control

        (a)   Accelerated Vesting and Payment.    Subject to the provisions of
Section 7(b) below, in the event of a Change in Control, each Option shall be
cancelled in exchange for a payment in cash of an amount equal to the excess, if
any, of the Change in Control Price over the exercise price for such Option.
Subject to the provisions of Section 7(b) below, in the event of a Change in
Control, the Restricted Period in respect of all Restricted Stock Units shall
immediately lapse and all Restricted Stock Units of the Participant shall
immediately vest and the Company shall pay to the Employee an amount equal to
the Fair Market Value of the shares of Common Stock otherwise transferable to
the Employee upon the lapse of the Restricted Period.

        (b)   Alternative Awards.    Notwithstanding Section 7(a), no
cancellation, acceleration of exercisability, vesting, cash settlement or other
payment shall occur with respect to any Incentive Award if the Committee
reasonably determines in good faith prior to the occurrence of a Change in
Control that such Incentive Award shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted option hereinafter
called an "Alternative Award"), by a Participant's employer (or the parent or a
subsidiary of such employer) immediately following the Change in Control,
provided that any such Alternative Award must:

          (i)  provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent to or better
than the rights, terms and conditions applicable under such Incentive Award,
including, but not limited to, an identical or better exercise or vesting
schedule and identical or better timing and methods of payment;

         (ii)  have substantially equivalent economic value to such Incentive
Award (determined at the time of the Change in Control); and

        (iii)  have terms and conditions which provide that in the event that
the Participant's employment is involuntarily terminated or constructively
terminated, any conditions on a Participant's rights under, or any restrictions
on transfer or exercisability applicable to, each such Alternative Award shall
be waived or shall lapse, as the case may be.

7

--------------------------------------------------------------------------------




For this purpose, a constructive termination shall mean a termination by a
Participant following a material reduction in the Participant's base salary or a
Participant's incentive compensation opportunity or a material reduction in the
Participant's responsibilities, in any such case without the Participant's
written consent.

        (c)   Limitation on Benefits.    Notwithstanding anything contained in
the Plan or an Option agreement or Restricted Stock Unit agreement to the
contrary, if and to the extent any acceleration of vesting of or payment or
deemed payment with respect to any Option or Restricted Stock Unit
(collectively, the "Payments") would, absent application of this section, be an
"excess parachute payment" within the meaning of section 280G of the Code (and
the regulations promulgated thereunder), such Options or Restricted Stock Units
shall not accelerate and/or such payment or deemed payment shall be reduced if
and to the extent necessary to avoid any such acceleration, payment or deemed
payment from being an "excess parachute payment". If Payments that would
otherwise be reduced or eliminated pursuant to the immediately preceding
sentence would not be so reduced or eliminated if the shareholder approval
requirements of section 280G(b)(5) of the Code are capable of being satisfied,
the Company shall use its reasonable best efforts to cause such Payments to be
submitted for such approval prior to the Change in Control giving rise to such
Payments.

8.     Amendment, Modification, And Termination of Plan

        The Board at any time may terminate or suspend the Plan, and from time
to time may amend or modify the Plan, except that no amendment, modification, or
termination of the Plan shall in any manner adversely affect rights of a holder
of any Incentive Award theretofore granted under the Plan, without the consent
of the Participant to whom such Incentive Award was granted. Notwithstanding the
foregoing, the Board may not increase the total number of shares of Common Stock
subject to the Plan without shareholder approval (except pursuant to
Section 4(c)).

9.     Miscellaneous Provisions

        (a)   Nontransferability of Incentive Awards.    Unless the Committee
shall permit (on such terms and conditions as it shall establish) an Incentive
Award to be transferred to a member of the Participant's immediate family or to
a trust or similar vehicle for the benefit of such immediate family members
(collectively, the "Permitted Transferees"), no Incentive Award shall be
assignable or transferable except by will or the laws of descent and
distribution, and, except to the extent required by law, no right or interest of
any Participant in, and to, any Incentive Award granted under the Plan shall be
subject to any lien, obligation or liability of the Participant. All rights with
respect to Incentive Awards granted to a Participant under the Plan shall be
exercisable during his lifetime only by such Participant or, if applicable, the
Permitted Transferees. The rights of a Permitted Transferee shall be limited to
the rights conveyed to such Permitted Transferee, who shall be subject to, and
bound by, the terms of the agreement or agreements between the Participant and
the Company.

        (b)   Beneficiary Designation.    Each Participant under the Plan may
from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of such
Participant's death. Each designation will revoke all prior designations by the
same Participant, shall be in a form prescribed by the Committee, and will be
effective only when filed by the Participant in writing with the Committee
during his lifetime. In the absence of any such designation, benefits remaining
unpaid at the Participant's death shall be paid to, or exercised by, the
Participant's surviving spouse, if any, or otherwise to, or by, his estate.

        (c)   No Guarantee of Employment or Participation.    Nothing in the
Plan shall be deemed to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate any Participant's employment at any time,
or to confer upon any Participant any right to continue in the

8

--------------------------------------------------------------------------------


employ of the Company or any Subsidiary. No Employee shall have a right to be
selected as a Participant, or, having been so selected, to receive any future
Incentive Award grants.

        (d)   Tax Withholding.    The Company shall have the right to deduct
from all amounts paid to a Participant in cash (whether under this Plan or
otherwise) any taxes required by law to be withheld in respect of any Options or
Restricted Stock Units under this Plan. No shares of Common Stock shall be
issued pursuant to any Option or upon the termination of the Restricted Period
applicable to any Restricted Stock Units unless and until arrangements
satisfactory to the Committee shall have been made to satisfy any withholding
tax obligations with respect to such Option or Restricted Stock Unit. Without
limiting the generality of the foregoing, the Company shall have the right to
retain, and the Committee may, subject to such terms and conditions as it may
establish from time to time, permit Participants to elect to tender, Common
Stock (including Common Stock issuable in respect of an Option or upon the
termination of the Restricted Period applicable to a Restricted Stock Unit) to
satisfy, in whole or in part, the amount required to be withheld.

        (e)   Compliance with Legal and Exchange Requirements.    The Plan, the
granting of Incentive Awards and exercising of Options thereunder, and the other
obligations of the Company under the Plan shall be subject to all applicable
Federal and State laws, rules, and regulations and to such approvals by any
regulatory or governmental agency as may be required. The Company, in its
discretion, may postpone the granting of Incentive Awards and the exercising of
Options, the issuance or delivery of Common Stock under any Option or upon the
termination of the Restricted Period applicable to any Restricted Stock Unit or
any other action under the Plan for as long as necessary to permit the Company,
with reasonable diligence, to complete stock exchange listing or registration or
qualification of such Common Stock or other action required under any Federal or
State law, rule or regulation and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Common Stock in compliance with
applicable laws, rules, and regulations. The Company shall not be obligated by
virtue of any provision of the Plan to recognize the grant of an Incentive Award
or exercise of any Option or to otherwise sell or issue Common Stock in
violation of any such laws, rules, or regulations; and any postponement of the
grant of any Incentive Award and exercise of any Option under this provision
shall not extend the term of such Incentive Awards, and neither the Company nor
its directors or officers shall have any obligation or liability to the
Participant with respect to any Incentive Award (or Common Stock issuable
thereunder) that shall lapse because of such postponement.

        (f)    Indemnification.    Each person who shall be or shall have been a
member of the Committee or of the Board shall be indemnified for, and held
harmless by the Company against, any loss, cost, liability, or expense that may
be imposed upon, or reasonably incurred by, him in connection with, or resulting
from, any claim, action, suit, or proceeding to which he may be made a party or
in which he may be involved by reason of any action taken or failure to act
under the Plan and against and from any and all amounts paid by him in
settlement thereof, with the Company's approval, or paid by him in satisfaction
of any judgment in any such action, suit, or proceeding against him; provided
such person shall give the Company an opportunity, at its own expense, to handle
and defend the same before he undertakes to handle and defend it on his own
behalf. The foregoing right of indemnification shall not be exclusive and shall
be independent of any other rights of indemnification to which such persons may
be entitled under the Company's Articles of Incorporation or By-laws, by
contract, as a matter of law, or otherwise.

        (g)   Effective Date.    Subject to the approval of the shareholders of
the Company, the Plan shall be effective on April 1, 2000. No Incentive Awards
may be granted under the Plan after April 1, 2010.

        (h)   No Limitation on Compensation.    Nothing in the Plan shall be
construed to limit the right of the Company or Subsidiaries to establish other
plans or to pay compensation to the Employees, in cash or property, in a manner
which is not expressly authorized under the Plan.

9

--------------------------------------------------------------------------------


        (i)    Deferrals.    The Committee may postpone the exercising of
Options, the issuance or delivery of Common Stock under any Option or Restricted
Stock Unit or any action permitted under the Plan in order to prevent the
Company or any Subsidiary being denied a Federal income tax deduction with
respect to any Option other than an Incentive Stock Option.

        (j)    Governing Law.    The Plan shall be construed in accordance with,
and governed by, the laws of the State of New York, without reference to
principles of conflict of laws which would require application of the law of
another jurisdiction, except to the extent that the corporate law of the State
of Delaware specifically and mandatorily applies.

        (k)   No Impact On Benefits.    Except as may otherwise be specifically
stated under any employee benefit plan, policy or program, no amount payable in
respect of any Option shall be treated as compensation for purposes of
calculating an Employee's right under any such plan, policy or program.

        (l)    No Constraint on Corporate Action.    Nothing in this Plan shall
be construed (i) to limit, impair or otherwise affect the Company's right or
power to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or
(ii) except as provided in Section 8, to limit the right or power of the Company
or any Subsidiary to take any action which such entity deems to be necessary or
appropriate.

10

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.27



FAIRPOINT COMMUNICATIONS, INC. Amended and Restated 2000 Employee Stock
Incentive Plan
